DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10, 12-15, 17, 19, 21-24, 27, 18, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0110653 to DeSouza (“DeSouza”).
-From Claim 8: DeSouza discloses a supplemental fence apparatus including:
at least one generally horizontal rail 14;
a plurality of generally vertical pickets 12 attached to the at least one rail in an orientation generally parallel with each other and rotated at a 90 degree angle to the horizontal rail; and
a plurality of attachment components 16, and the holes into which 16 insert selectably positioned along the assembled vertical pickets and the at least one horizontal rail.
-From Claim 9: DeSouza discloses the horizontal rail 14 being formed to permit the attached vertical pickets to selectively rotate out of the 90 degree angle, said attachment permitting racking of the pickets (supplemental fence could be rotated/pivoted about screws 16).
-From Claim 10: DeSouza discloses means for selectively adjusting the lateral spacing between the plurality of generally vertical pickets (the holes into which screws 16 insert).
Claim 12: DeSouza discloses means for selectively adjusting the lateral spacing between the plurality of generally vertical pickets (the holes into which screws 16 insert).
-From Claim 13: DeSouza discloses the means for adjusting the lateral spacing includes a plurality of engagement elements (the holes into which screws 16 insert) laterally spaced along the length of the at least one generally horizontal rail.
-From Claim 14: DeSouza discloses a method of preventing small animals from passing through a fence, including:
providing a supplemental fence apparatus of Claim 8;
attaching the supplemental fence apparatus to an existing fence 18;
racking the supplemental fence apparatus into generally parallel alignment with the existing fence; and
positioning the supplemental fence apparatus laterally so that the plurality of pickets on the supplemental fence apparatus are positioned between corresponding pickets of the existing fence.
-From Claim 15: DeSouza discloses an apparatus for confining small animals into a limited area, including:
at least one existing fence panel 18 having at least one generally horizontal element and a plurality of generally vertical pickets operatively affixed thereto;
at least one supplemental panel having at least one generally horizontal element 14 and a plurality of generally vertical pickets 12 operatively affixed thereto;
means for selectively adjusting the angle(s) between the supplemental panel’s at least one generally horizontal element and the plurality of generally vertical pickets operatively affixed thereto (supplemental fence could be pivoted/rotated about screws 16);
means for selectively adjusting the lateral spacing between the supplemental panel’s plurality of vertical elements (holes into which screws 16 are inserted); and
16 for affixing the supplemental panel to the existing panel in a desired relationship therebetween.
-From Claim 17: DeSouza discloses the means for adjusting the lateral spacing includes a plurality of engagement elements (screws 16 and holes in 12 and 14) laterally spaced along the length of the supplemental panel’s at least one generally horizontal element.
-From Claim 19: DeSouza discloses a fence structure, including:
an existing barrier 18 installed in a ground surface;
a supplemental fence including:
at least one substantially horizontal rail 14;
a plurality of substantially vertical pickets 12 affixed to the at least one rail in an orientation substantially parallel with each other and rotated at a 90 degree angle to the horizontal rail; and
a plurality of attachment components (16, and the holes into which they insert) selectably positioned along the assembled vertical pickets and/or the at least one horizontal rail for attaching the supplemental fence to the existing barrier.
-From Claim 21: DeSouza discloses the plurality of attachment components includes at least one clip element 16 formed separately from said at least one rail and said plurality of pickets, said clip element sized and configured to be screwed to said existing barrier and to provide an interference fit holding said supplemental fence in a desired position relative to said existing barrier.
-From Claim 22: DeSouza discloses a method of preventing small animals from passing through a fence, including:
providing a supplemental fence 18 of Claim 19;
attaching the supplemental fence 18 to said existing barrier of Claim 19;

positioning said supplemental fence laterally on said existing barrier so that said plurality of pickets on said supplemental fence are positioned between corresponding ones of said vertical elements of said existing barrier.
-From Claim 23: DeSouza discloses means for selectively adjusting lateral spacing between the supplemental fence’s plurality of vertical pickets (16, and the holes into which they insert).
-From Claim 24: DeSouza discloses said means for adjusting the lateral spacing of said vertical pickets includes a plurality of engagement elements (holes in 12 and 14) laterally spaced along the length of the supplemental fence’s said at least one substantially horizontal rail.
-From Claim 27: DeSouza discloses a supplemental barrier, including:
a first rail 14 extending generally parallel to the grade of an underlying surface on which said apparatus serves as at least a portion of a barrier;
a plurality of pickets 12 movable in relation to said first rail, to permit selectable alignment at some angle to said first rail, said plurality of pickets being generally parallel with each other.
-From Claim 28: DeSouza discloses an interference fit (via 16) for engagement between said plurality of pickets and said first rail.
-From Claim 30: DeSouza discloses said first rail 14 including a series of adjacent holes spaced along the length of said first rail for engaging said plurality of pickets in a selected hole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSouza in view of US 2012/0187359 to Carmichael (“Carmichael”).
-From Claim 29: Carmichael teaches a fence with pickets 20 connected to a first rail 50, wherein said first rail includes a plurality of grooves 60 formed thereon for engaging said plurality of pickets in a selected groove. (para. 21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify DeSouza by adding grooves in the rail(s) as taught by Carmichael in order to provide a more secure engagement between the pickets and the rails.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 8-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6-12 of U.S. Patent No. 10,787,838. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent include all of the elements of the claims of the present application.
Examiner notes that, as to claim 16, the “thinned portions” would be met by the “depressions” of claim 6, insofar as a depression in an outer surface of the picket would constitute a “thinned portion”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        1/17/2022